GAYNOR, J.
The defendant has the right to make up a case upon specific exceptions or questions, and to print only such evidence as relates thereto. She cannot be required to print the evidence for a *475review of the facts when she does not want such review. Let the case go back for settlement accordingly. I do not see why the respondent wants evidence printed to. review the facts. On the con- • trary, if the appellant does not want it, it is for the respondent to have the case so settled as to make that fact fully appear.